17-680
     Canahui Gonzalez v. Sessions
                                                                                   BIA
                                                                              Straus, IJ
                                                                          A206 222 427
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 31st day of October, two thousand eighteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            GUIDO CALABRESI,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   ITZLER ARNALDO CANAHUI GONZALEZ, AKA
14   ITZLER ARNOLDO GONZALEZ, AKA ETZLER
15   ARNOLD CANAHUI GONZALEZ, AKA ETZLER
16   ARNOLDO CANAHUI, AKA ITXLER CANAHUI,
17   AKA ETZLER GONZALEA,
18            Petitioner,
19
20                     v.                                        17-680
21                                                               NAC
22   JEFFERSON B. SESSIONS III,
23   UNITED STATES ATTORNEY GENERAL,
24            Respondent.
25   _____________________________________
26
27   FOR PETITIONER:                    Jon E. Jessen, Stamford, CT.
28
29   FOR RESPONDENT:                    Chad A. Readler, Acting Assistant
30                                      Attorney General; Janette L.
31                                      Allen, Senior Litigation Counsel;
32                                      Lance L. Jolley, Trial Attorney,
1                               Office of Immigration Litigation,
2                               United States Department of
3                               Justice, Washington, DC.
4
5        UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review

8    is DISMISSED.

9        Petitioner Itzler Arnaldo Canahui Gonzalez, a native and

10   citizen of Guatemala, seeks review of a February 24, 2017,

11   decision of the BIA affirming a May 23, 2016, decision of an

12   Immigration Judge (“IJ”) denying withholding of removal and

13   relief under the Convention Against Torture (“CAT”).      In re

14   Itzler Arnaldo Canahui Gonzalez, No. A206 222 427 (B.I.A.

15   Feb. 24, 2017), aff’g No. A206 222 427 (Immig. Ct. Hartford

16   May 23, 2016).   We assume the parties’ familiarity with the

17   underlying facts and procedural history in this case.

18       We have reviewed the IJ’s decision as modified by the

19   BIA, i.e., minus the denial of asylum and the social group

20   finding the BIA did not reach.      See Xue Hong Yang v. U.S.

21   Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).      Where,

22   as here, a petitioner was ordered removed under 8 U.S.C.

23   § 1182(a)(2)(A)(i)(I) for having been convicted of a crime

24   involving moral turpitude, our jurisdiction is limited to

25   constitutional   claims   and   questions   of   law,   8 U.S.C.
                                     2
1    § 1252(a)(2)(C), (D), which we review de novo, Pierre v.

2    Gonzales, 502 F.3d 109, 113 (2d Cir. 2007).                   For jurisdiction

3    to attach, however, such claims must be colorable.                           Barco-

4    Sandoval v. Gonzales, 516 F.3d 35, 40-41 (2d Cir. 2008).

5    Gonzalez does not raise a colorable constitutional claim or

6    question     of    law    challenging          the    agency’s        denial     of

7    withholding of removal and CAT relief.

8        Absent        past    persecution,         an     alien     may       establish

9    eligibility for withholding of removal or CAT relief by

10   demonstrating       a    likelihood       of    persecution          or   torture.

11   8 C.F.R. § 1208.16(b)(2), (c)(2).                   Although the agency may

12   commit an error of law if it overlooks material facts, see

13   Mendez v. Holder, 566 F.3d 316, 323 (2d Cir. 2009), there is

14   no merit to Gonzalez’s contention that the agency failed to

15   adequately    evaluate       evidence          that   he      will    likely    be

16   persecuted or tortured by gang members in Guatemala.

17       The agency did not err in finding Gonzalez’s fear of

18   future persecution and torture speculative because he did not

19   allege that he suffered any past harm, that gang members had

20   ever threatened or expressed interest in harming him, or that

21   anyone in his family had been threatened or harmed in years.

22   See Jian Xing Huang v. U.S. INS, 421 F.3d 125, 129 (2d Cir.

23   2005) (“In the absence of solid support in the record . . .
                                           3
1    , [an applicant’s] fear is speculative at best.”); see also

2    Melgar de Torres v. Reno, 191 F.3d 307, 313 (2d Cir. 1999)

3    (finding     that    an    applicant’s       claimed     fear    of   future

4    persecution    is    weakened       when    similarly    situated     family

5    members continue to live unharmed in petitioner’s native

6    country).    Further, the agency did not err as a matter of law

7    in concluding that evidence of general gang violence in

8    Guatemala    was    insufficient      to    establish    a    likelihood    of

9    persecution or torture.         See Mu-Xing Wang v. Ashcroft, 320

10 F.3d 130, 144 (2d Cir. 2003) (holding that beyond general

11   country     conditions      evidence       demonstrating      incidents     of

12   torture in a country, an applicant for CAT relief must provide

13   evidence     “that        someone    in      his    particular        alleged

14   circumstances is more likely than not to be tortured”); cf.

15   Melgar de Torres, 191 F.3d at 314 n.3 (“General violence . .

16   . does not constitute persecution, nor can it form a basis

17   for   petitioner’s        well-founded       fear   of       persecution.”).

18   Gonzalez does not identify any specific evidence that the

19   agency mischaracterized or ignored.

20         The agency’s conclusion that Gonzalez failed to establish

21   that he would more likely than not be persecuted or tortured

22   is dispositive of withholding of removal and CAT relief.                   See

23   8 C.F.R. § 1208.16(b)(2), (c)(2).               Accordingly, we do not
                                            4
1    reach Gonzalez’s challenges to the agency’s alternative basis

2    for denying CAT relief—whether Guatemalan officials would

3    acquiesce in his torture.   See INS v. Bagamasbad, 429 U.S.
4    24, 25 (1976) (“As a general rule courts and agencies are not

5    required to make findings on issues the decision of which is

6    unnecessary to the results they reach.”); De La Rosa v.

7    Holder, 598 F.3d 103, 108-09 (2d Cir. 2010) (recognizing that

8    an applicant’s failure to establish likelihood of torture is

9    a separate dispositive basis for denying CAT relief from the

10   requirement of establishing government acquiescence).

11       For the foregoing reasons, the petition for review is

12   DISMISSED.   As we have completed our review, any stay of

13   removal that the Court previously granted in this petition is

14   VACATED, and any pending motion for a stay of removal in this

15   petition is DISMISSED as moot.    Any pending request for oral

16   argument in this petition is DENIED in accordance with Federal

17   Rule of Appellate Procedure 34(a)(2), and Second Circuit

18   Local Rule 34.1(b).

19                               FOR THE COURT:
20                               Catherine O’Hagan Wolfe
21                               Clerk of Court




                                   5